DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 21 – 44 are entitled to a priority date of December 7, 2016.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure 

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 21, 31, and 37: reductant injection system (generic placeholder) for injecting reductant (function)…

Claims 21 and 31: reductant supply system (generic placeholder) for supplying reductant (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 26 of US Patent No. 11028754. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 21 of Present Application
Claim 1 of US 11028754
A system for controlling reductant spray momentum for a target spray distribution, the system comprising: 

an exhaust gas system having an exhaust gas conduit with exhaust gas flowing therethrough; 

a reductant injection system for injecting reductant into the exhaust gas flowing through the exhaust gas system based on one or more injection parameters; 

a reductant supply system for supplying reductant to the reductant injection system based on one or more supply parameters; and 

a controller configured to: 

access an injection frequency; 


determine one or more control parameters based on a control model and as a function of the injection frequency; and 

modify a value of the one or more injection parameters or the one or more supply parameters based on the one or more control parameters to control a reductant spray momentum, a reductant droplet momentum, or a reductant momentum vector from the reductant injection system so as to provide a target spray droplet distribution or a target spray distribution.
A system for controlling reductant spray momentum for a target spray distribution, the system comprising: 

an exhaust gas system having an exhaust gas conduit with exhaust gas flowing therethrough; 

a reductant injection system for injecting reductant into the exhaust gas flowing through the exhaust gas system based on one or more injection parameters; 

a reductant supply system for supplying reductant to the reductant injection system based on one or more supply parameters; and 

a controller configured to: 



determine one or more control parameters based on a control model and as a function of the current reductant condition parameter; and 

modify a value of the one or more injection parameters or the one or more supply parameters based on the one or more control parameters to control a reductant spray momentum, a reductant droplet momentum, or a reductant momentum vector from the reductant injection system so as to provide a target spray droplet distribution or a target spray distribution.


As seen above, the difference between Claim 21 of the present application and Claim 1 of the US Patent is recitation of accessing and determining a control parameter based on an injection frequency instead of a current reductant condition parameter. Claim 21 is directed to a species or sub-genus covered by a generic claim (Claim 1) in the US 

Although no comparative table is shown, Claims 22 – 36 and 44 are also rejected in view of the US Patent. For example, Claims 22 – 30 are almost verbatim copies of Claims 8 – 11 and 3 – 7, respectively, of the US Patent. 

Claims 37 – 43 are also rejected. Claims 37 – 43 are broader than Claims 19 – 26, respectively, of the US Patent and fall entirely within the scope of Claims 19 – 26 of the US Patent. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 21 – 36 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 21 and 31 require accessing an injection frequency; determining one or more control parameters based on a control model and as a function of the injection frequency; and modifying a value of the one or more injection parameters or the one or more supply parameters based on the one or more control parameters to control a reductant spray momentum, a reductant droplet momentum, or a reductant momentum vector from the reductant injection system so as to provide a target spray droplet distribution or a target spray distribution.

Throughout the specification, the injection frequency is presented as an injection parameter, i.e. one of the parameters whose values is modified based on the control parameter. See for example:



Paragraph 25: “In some implementations, the injection frequency may be modified to control heat transfer inside the pipe at impingement locations as well as spray geometry”;

Paragraph 26: “By controlling the injection supply pressure and/or injection frequency, the spray geometry and penetration can be controlled”;

Paragraph 40: “The controller can then control a reductant injection droplet size and/or spray momentum for an in-exhaust spray distribution and spatial placement, such as by adjusting a reductant injection supply pressure, adjusting a dosing frequency, or doser nozzle geometry”.

The injection frequency is not presented as a variable in the function that dictates the control parameter/model. If it was, one could end up with a scenario in which the injection frequency is modified based on a control parameter which is itself a function of the injection frequency. While feedback control systems are known in the art, one of ordinary skill in the art would not conclude that applicant intended for the recited controller function to be a simple feedback function. 



Claim 44 recites that the component characteristic is a nozzle geometry. This suffers from the same deficiencies as argued above for injection frequency. The nozzle geometry is presented in the spec as a control parameter / injection parameter, not a parameter which serves as an input into the function determining the control parameter. While there is literal support for nozzle geometry being a current reductant condition parameter (see original claim set of 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

Claims 37, 38, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dingle et al. (hereafter “Dingle” – US 2014/0311128).

With regards to Claim 37:

Dingle discloses a system (Figure 2) comprising:

a reductant injection system (injector module 40 with dispenser 42, see Figure 3) for injecting reductant into an exhaust system (exhaust system 7) based on an injection parameter (“spray characteristics”, “droplet size”, Paragraphs 154, 155) or a supply parameter (reductant pressure, see Paragraph 155);

a controller (DCU 70) configured to:

access data indicative of a component characteristic (Paragraph 154: “exhaust flow conditions”, Paragraph 156: “exhaust gas space velocity, … derived from an engine speed/load map or from an engine model”);

determine one or more control parameters based on at least a control model (see Paragraph 155, influencing spray characteristics to match prevailing exhaust conditions) and as a function of the accessed data (Paragraph 155: “increasing : and

modify a value of the injection parameter or the supply parameter based on the one or more control parameters (Paragraph 155: “increasing or decreasing the drive current waveform”) to control a reductant spray momentum, a reductant droplet momentum, or a reductant momentum vector from the reductant injection system so as to provide a target spray droplet distribution or a target spray distribution (Paragraph 155: drive current delivered to the metering pump influences “the injection pressure and the droplet size and the momentum imparted to the spray”).

With regards to Claim 38:

Dingle discloses the controller is further configured to access at least one of a current vehicle condition parameter, a current engine condition parameter, or a current exhaust gas condition parameter, and the one or more control parameters are determined further based on the at least one of the current vehicle condition parameter, the current engine condition parameter, or the current exhaust gas condition parameter (Paragraph 156: “exhaust gas space velocity, … derived from an engine speed/load map or from an engine model”).

With regards to Claim 41:

Dingle discloses the controller is configured to access the current engine condition parameter, the one or more control parameters are determined based on the current engine condition parameter, and the current engine condition parameter comprises at least one of an engine fuel flow rate, an engine air flow rate, an engine boost pressure, an engine intake pressure, an engine load, an engine rotational speed, an engine cylinder temperature, an engine cylinder pressure, or an engine fuel pressure (see Paragraph 156, the exhaust space velocity is derived from an engine load/speed map, and the exhaust space velocity is used to determine influencing spray characteristics).

With regards to Claim 42:

Dingle discloses the controller is configured to access the current exhaust condition parameter, the one or more control parameters are determined based on the current exhaust condition parameter, and the current exhaust condition parameter comprises at least one of an exhaust pressure, an exhaust density, an exhaust temperature, an exhaust flow velocity, an exhaust mass flow, or an exhaust vorticity (Paragraph 156: “exhaust gas space velocity, … derived from an engine speed/load map or from an engine model”).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dingle et al. (hereafter “Dingle” – US 2014/0311128) in view of Adelman et al. (hereafter “Adelman” – US 2014/0000247).

With regards to Claim 39:

Dingle does not explicitly disclose the controller is configured to access the current vehicle condition parameter, the one or more control parameters are determined based on the current vehicle condition parameter, and the current vehicle condition parameter comprises at least one of a vehicle speed, a vehicle tire pressure, a vehicle inclination angle, a vehicle drive gear selection, a vehicle mass, a vehicle weight, a vehicle trailer weight, or a vehicle air line pressure. Adelman teaches an emissions mitigating system comprising injecting a reductant (via injector 24) into an exhaust system. Adelman teaches that the injection control algorithm takes into account “data 58 representing speed at which a vehicle that is being propelled by engine 10 is traveling (this affects air flow along exterior surface 42)” (Paragraph 57). High vehicle speeds act to cool exhaust conduits and may yield deposits of solidified reductants on the exhaust conduit walls. If the walls are at a temperature lower than some threshold, the injection parameters are adjusted to reduce the flow rate of the reductant. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of vehicle speed as a parameter in a dosing control system is known in the art to yield the predictable benefit of reducing reductant deposits on the surface of the wall, which would adversely affect aftertreatment component performance. Given the teaching of Dingle that rely on exhaust flow conditions to determine control 

With regards to Claim 40:

The Dingle modification of Claim 39 teaches the controller is configured to access the current exhaust condition parameter, the one or more control parameters are determined based on the current exhaust condition parameter, and the current exhaust condition parameter comprises at least one of an exhaust pressure, an exhaust density, an exhaust temperature, an exhaust flow velocity, an exhaust mass flow, or an exhaust vorticity (Paragraph 156 of Dingle: “exhaust gas space velocity, … derived from an engine speed/load map or from an engine model”).


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Dingle et al. (hereafter “Dingle” – US 2014/0311128) in view of Grichnik et al. (hereafter “Grichnik” – US 2009/0063087).

With regards to Claim 43:

Dingle does not explicitly disclose the control model is based on a Latin hypercube study performed to compute parameters of an empirical model for an exhaust system platform using a range of values for exhaust properties and reductant properties. Grichnik teaches an ECU (120, Figure 1) of a vehicle that monitors emissions parameters (Paragraph 19). Grichnik further teaches a virtual sensor system in which “virtual sensor system 130 may provide control functions to relevant components of machine 100. For example, ECM 120 may control engine 110 according to NOx emission level provided by virtual sensor system 130, and, in particular, by virtual sensor process model 304” (Paragraph 56). The model (304) is “trained and validated using data records collected from a particular engine application for which virtual sensor process model 304 is established” (Paragraph 31), i.e. the model is based on observed, experimental data previously recorded (empirical modelling, under broadest reasonable interpretation). Grichnik goes on to teach “[a] statistical simulation, such as Latin Hypercube simulation, may be used to generate hypothetical input data records. These input data records are processed by the computational model, resulting in one or more distributions of output characteristics. The distributions of the output characteristics from the computational model may be compared to distributions of output characteristics observed in a population. Statistical quality tests may be performed on the output distributions of the computational model and the observed output distributions to ensure model integrity” (Paragraph 47). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known 


Allowable Subject Matter

Claims 21 – 36 and 44 would be allowable if applicant overcomes the 35 U.S.C. 112(a) rejection set forth in this Office action and timely files a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Chiruta et al. (US 20150361849) – controller using gas assist to increase momentum of spray of reductant along an exhaust line, see Paragraph 50.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, February 10, 2022